Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claims 6 and 16 have been cancelled.  Claims 13-15 and 17-19 were previously withdrawn.  Claims 2-4, 7, 9, 11 and 20 are original or were previously presented.  Claims 1, 5, 8, 10, 12 and 21 are currently amended.  Claims 1-5, 7-12, 20 and 21 are fully considered.  The examined claims are drawn to an apparatus.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  Examiner withdraws the previous Office action’s (OA) (i.e, 09/30/2021) objections and the 35 USC §112 rejections as well as selected 35 USC §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent objections/rejections.  However, Examiner maintains and modifies the previous 35 USC §103 rejection employing the Pant reference.
Response to Amendment
In their reply dated December 9, 2021, Applicant amended the claims to address the noted objections, rejections and claim interpretations in the prior Office action (OA).  In particular, the amendments address the Novak reference and a priority and support issue for certain claim language.  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new claim interpretations, and grounds of rejections in this OA including certain prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-5, 7-12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yao et al. (US-20140045249) in view of Pant et al. (US-10012640) (each of record). Yao et al., in view of Pant et al., are Combination II below.
Regarding claims 1-5, 7-12, 20 and 21, Yao et. al. (Yao) discloses a concentrator apparatus (Figures 1-2; [0014]-[0015]; and [0024]) comprising:
(a)	a disc (within outer wall 14) having a top plate (lid 15), a bottom plate (base 12), and an outside wall (outside wall is outside wall of lid 15 connected to outside wall of base 12), wherein:
(i)	the top plate, bottom plate, and outside wall all have an inner surface (inner surface within outer wall 14) and an outer surface (outer surface of detection device 1), as disclosed in Figures 1-2, [0014]-[0015], and [0024];
(ii)	the outside wall (outside wall is outside wall of lid 15 connected to outside wall of base 12) connects the top and bottom plates (top plate is lid 15 and bottom wall is base 12), as disclosed in Figures 1-2, [0014]-[0015], and [0024]; and
(iii) the inner surface (inner surface of the top plate within outer wall 14 and within lid 15) of the top plate and the inner surface (inner surface of bottom plate within outer wall 14 and within base 12) of the bottom plate face one other, as disclosed in Figures 1-2, [0014]-[0015], and [0024];
(b)  a compartment (compartment within lid 15, within base 12, and within outer wall 14) enclosed by the inner surfaces of the top plate (inner surface of the top plate within outer wall 14 and within lid 15), bottom plate (inner surface of the bottom plate within outer wall 14 and within lid 15), and outside wall (outside wall is outside wall of lid 15 connected to outside wall of base 12), as disclosed in Figures 1-2, [0014]-[0015], and [0024]);
(c)	at least one filter element or membrane (the at least one filter element or membrane includes two filter elements, i.e. two concentric walls 13 with apertures 131), comprising an inside edge (inside edge of at least one filter element or membrane, which includes two filter elements, each filter element in the form of concentric wall 13 with apertures 131) and an outside edge (outside of at least one filter element or membrane, which includes two filter elements, each filter element in the form of concentric wall 13 with apertures 131), wherein the at least one filter element or membrane is located inside the compartment, wherein the at least one filter element or membrane is circular in shape, a body fluid reservoir (body fluid reservoir is reservoir is within outer concentric wall 13 with apertures 131), as disclosed in Figures 1-2, [0014]-[0015], and [0024];
(d)	[[a]] the body fluid reservoir (body fluid reservoir is reservoir is within outer concentric wall 13 with apertures 131) surrounded by the inside edge of the at least one filter element or membrane (inside edge of at least one filter element or membrane – the at least one filter element or membrane includes two filter elements, i.e. two concentric walls 13 with apertures 131), as disclosed in Figures 1-2, [0014]-[0015], and [0024]; and
(e)	a reservoir (a fluid reservoir is within outer wall 14 and within the outside edge of the at least one filter element or membrane – where the at least one filter element or membrane includes two filter elements, i.e. two concentric walls 13 with apertures 131) located between the outside edge of the at least one filter element or membrane (outside edge of at least one filter element or membrane – the at least one filter element or membrane includes two filter elements, i.e. two concentric walls 13 with apertures 131) and the inner surface of the outside wall (inner surface of outside wall is inner surface of outer wall 14, which is also the inner surface of the outside wall of lid 15 connected to outside wall of base 12),as disclosed in Figures 1-2, [0014]-[0015], and [0024]).
Therefore, Yao discloses the claimed apparatus except wherein
i)  the at least one filter element or membrane is continuous;
ii) the fluid reservoir an effluent collection reservoir.
As a preliminary matter, regarding item i), continuous circular filters are well known in the art.
Regarding item ii) or the notion of an effluent collection reservoir, this is an apparatus claim where one may view ‘effluent collection’ as a functional aspect or intended use, or merely one manner of using the reservoir.
Also, similar to Yao, Pant et al. (Pant) involves tissue engineering, and discloses an apparatus with at least one filter element or membrane, which includes two concentric filter elements in the form of a concentric post array (Pant, Figures 21 and 22A-C, in view of 2:22-27, 30:55-60, and 22:7-31, for the at least one filter element or membrane, in the form of a membrane of “tissue” in tissue chamber 820, between concentric porous walls 816, 826, or in tissue chamber 830 between concentric porous walls 826, 836, when “porous walls 816, 826, and 836 . . . are configured as barrier walls . . . devoid of inlets . . . and/or outlets”; and 1:25-28, 19:67-20:10, 23:7-18, and 23:30-32, for Figure 21’s chambers 820, 830 each being used as a “tissue chamber” for tissue engineering, while developing “therapeutic agents or therapeutic delivery systems”) (Yao, Abstract; and Figures 1-2).  Pant further teaches that the at least one filter element or membrane can take the form of a membrane of “tissue” in tissue chamber 820 between concentric porous walls 816, 826, or a tissue chamber 830 between concentric walls porous walls 826, 836, when “porous walls 816, 826, and 836 . . . are configured as barrier walls . . . devoid of inlets . . . and/or outlets” (Pant, Figures 21 and 22A-C, in view of 2:22-27, 30:55-60, and 22:7-31), when Figure 21’s chambers 820, 830 are each being used as a “tissue chamber” for tissue engineering, while developing “therapeutic agents or therapeutic delivery systems” (see Pant et al. 1:25-28, 19:67-20:10, 23:7-18 and 23:30-32).  A therapeutic agent would work in the same manner as an effluent.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include at least one filter element or membrane since Pant notes that one can use membranes of “tissue” in the tissue chamber between the two concentric porous walls of posts as a “cell culture” for developing “therapeutic agents or therapeutic delivery systems” (Pant, 1:25-28, 19:67-20:10, 23:7-18 and 23:30-32).  
Additionally, given that Pant’s filter is circular, when viewed as a choice between continuous and discontinuous circular filters, these are finite or limited choices and it would have been obvious to one of ordinary skill to attempt or experiment with one or the other choice, or to choose from among these finite alternate choices, with a reasonable expectation of success in achieving a desired filtration result.  Alternately, making a discontinuous structure continuous is analogous to making separate parts into an integral structure and would have been an obvious engineering choice.
Additional Disclosures Included:
Claim 2 – Combination II discloses the concentrator apparatus of Claim 1, further comprising at least one attachment point (at the outer surface of the outside wall, i.e. outside wall of lid 15 connected to outside wall of base 12) for a centrifuge (See Yao et al. Figures 1-2, [0024], lines 1-2, [0023], lines 1-4, and [0025], particularly lines 5-7).
Claim 3 – Combination II discloses the concentrator apparatus of Claim 1, wherein the top plate (lid 15) of the concentrator apparatus (Yao et al. Figures 1-2, with the membrane taught by Pant et al., see Rejection for Claim 1 for membrane taught by Pant et al.) comprises at least one filter element or membrane holder (at least one filter element or membrane holder is two concentric walls 13 with apertures 131, which hold the membrane taught by Pant et al., see Rejection for Claim 1 for the membrane taught by Pant et al.), since the two concentric walls 13 with apertures 131 are analogous to Pant et al.’s two continuous, concentric post arrays which serve as “porous walls” and are “configured as barrier walls” to hold the membrane “tissue” in the tissue chambers 820 or 830 (see Pant et al. Figure 21 and 30:55-60), the chambers 820, 830 each being used as a “tissue chamber” for tissue engineering, while developing “therapeutic agents or therapeutic delivery systems” (see Pant et al. 1:25-28, 19:67-20:10, 23:7-18 and 23:30-32), at least one filter element or membrane holder on the inner surface (inner surface within outer wall 14) of the top plate (lid 15), on the inner surface of the bottom plate (base 12), or both the inner surface of the top plate and the inner surface of the bottom plate, i.e., both, since otherwise the at least one filter element or membrane holder would not function to hold in place the membrane taught by Pant et al. (see Rejection for Claim 1 for the membrane taught by Pant et al.) (see Yao et al. Figures 1-2).
Claim 4 – Combination II discloses the concentrator apparatus of Claim 1, wherein the top plate (lid 15), bottom plate (base 12), or both the top and bottom plates are permanently attached to the outside wall of the concentrator apparatus (Yao et al. Figures 1-2, with the membrane taught by Pant et al., see Rejection for Claim 1 for membrane taught by Pant et al.) since the top plate forms a part of the outside wall and since the bottom plate forms a part of the outside wall.
Claim 5 – Combination II discloses the concentrator apparatus of Claim 1, wherein the top plate, bottom plate, or the top plate and bottom plate can be separated from the concentrator apparatus when the apparatus is “a centrifuge (not shown)” (see Yao et al. Figures 1-2 and [0023], lines 1-4).
Claim 7 – Combination II discloses the concentrator apparatus of Claim 1, wherein the at least one filter element or membrane comprises pores as part of the membrane.  The at least one filter element or membrane is two concentric walls 13 with apertures 131 (see Yao et al. Figures 1-2), which hold the membrane taught by Pant et al. (see Rejection for Claim 1 for the membrane taught by Pant et al.).  Combination II further teaches that the disclosed membrane “tissue” in the “tissue space” of the tissue chambers 820 or 830 (see Pant et al. Figure 21 and 30:55-60) has “pores” (see Pant et al. 19:67-20:10).
Claim 9 – Combination II discloses the concentrator apparatus of Claim 1, wherein the body fluid reservoir (body fluid reservoir is reservoir within outer concentric wall 13 with apertures 131) comprises a scaffolding device, since the at least one filter element or membrane (at least one filter element or membrane is two filter elements, i.e. two concentric walls 13 with apertures 131, which hold the membrane taught by Pant et al., see Rejection for Claim 1 for the membrane taught by Pant et al.) includes a membrane with a “tissue culture scaffold,” i.e., the disclosed scaffolding device (see Pant et al. 23:7-18 and 23:30-32).  (See Rejection for Claim 1 for motivation to combine).
Claim 10 – Combination II discloses the concentrator apparatus of Claim 9, wherein the scaffolding device (see Rejection for Claim 9, for scaffolding device included in the membrane taught by Pant, the membrane being a part of the disclosed “at least one filter element or membrane” – i.e., the “at least one filter element or membrane” is two concentric walls 13 with apertures 131 disclosed by Yao et al. in Figures 1-2, the two concentric walls 13 with apertures 131 holding the membrane taught by Pant et al., see Rejection for Claim 1 for the membrane taught by Pant et al.) comprises one or more of beads, spheres, gels, wool, powder, granules, or particles (Pant, 19:67-20:10, 23:7-18, and 23:30-32).
Claim 12 – Combination II discloses the concentrator apparatus of Claim 1, wherein the top plate (lid 15), bottom plate (base 12), or both top plate and bottom plate (see Yao et al. Figures 1-2) comprise:
(a)	one or more ports (inlet 11) leading to the body fluid reservoir (body fluid reservoir is reservoir is within outer concentric wall 13 with apertures 131);
(b)	one or more ports (see Yao et al. [0030], lines 1-6) leading to the effluent collection reservoir (effluent collection reservoir is within outer wall 14 and within the outside edge of the at least one filter element or membrane – where the at least one filter element or membrane is two filter elements, i.e. two concentric walls 13 with apertures 131, which hold the membrane taught by Novak et al., see Rejection for Claim 1 for the membrane taught by Novak et al.); and
(c)	a sealing element on the one or more ports, because otherwise, during centrifugation (Yao, [0025]), contents from the apparatus would be lost,
(Yao, Figures 1-2; [0014]-[0015]; and [0024]).
Claim 21 – The Combination discloses the concentrator apparatus of Claim 1, wherein the inner surface of the top plate (lid 15), the inner surface of the bottom plate (base 12), or both the inner surface of the top plate and the inner surface of the bottom plate comprise struts (struts are two concentric walls 13 with apertures 131) for holding the at least one filter element or membrane (at least one filter element or membrane holder is two concentric walls 13 with apertures 131, which hold the membrane taught by Pant et al., see Rejection for Claim 1 for the membrane taught by Pant et al.) in place, since the at least one filter element or membrane is two concentric walls 13 with apertures 131, which hold the membrane taught by Pant et al. (see Rejection for Claim 1 for the membrane taught by Pant et al.) (Yao, Figures 1-2; [0014]-[0015]; and [0024]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al., in view of Pant et al., as applied to Claim 1 above, further in view of Parker et al. (of record). 
Regarding Claim 8 – Combination II discloses the concentrator apparatus of Claim 1, wherein the at least one filter element or membrane (at least one filter element or membrane is two concentric walls 13 with apertures 131, which holds the membrane taught by Pant et al., see Rejection for Claim 1 for the membrane taught by Pant et al.) (see Yao et al. Figures 1-2; [0014]-[0015]; and [0024]) comprises:
(a)	a network of one or more 
(b)	
(c)	
Combination II discloses at least one filter element or membrane (at least one filter element or membrane is two concentric walls 13 with apertures 131, which hold the membrane taught by Pant et al., see Rejection for Claim 1 for the membrane taught by Pant et al.), where the membrane of “tissue” in the “tissue space” of the “tissue chamber” is a packed bed matrix in the form of a polymeric membrane with attached solids, and comprises macropores, nanopores, polymer scaffold, or combinations thereof (see Pant et al. 23:7-32 and 19:67-20:10).  The Combination does not disclose the solids are inert porous solids.
Like Combination II, Parker et al. discloses a concentrator apparatus (Figure 1A) with a “selectively permeable membrane” in the form of “biodegradable polymer fiber and or thread comprising porous particles which encapsulates an active agent” (see Abstract). (See above paragraph for what Combination II discloses)  Parker et al. further teaches that such a porous particle (the disclosed inert porous solid) “may be used to provide sustained release of the active agent” (see Abstract) and that one such active agent is “a growth promoting agent” or “growth factor” (see [0172]-[0177], particularly [0174], lines 2-3 and 6). Combination II would find the sustained release of “growth factor” from the inert porous solid taught by Parker et al., useful in Combination II’s efforts to “include[[s]] tissue culture scaffolds that will help grow the cells in a pseudo 3-D sense to substantially fill up the entire space of the chamber” (see Pant et al. 23:7-10, emphasis added).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Combination II’s packed bed matrix with its membrane being formed with polymer scaffolds (see two paragraphs up), and include
inert porous solids,
as taught by Parker et al., since Parker et al. further teaches that such an inert porous solid “may be used to provide sustained release of the active agent” (see Abstract) and that one such active agent is “a growth promoting agent” or “growth factor” (see [0172]-[0177], particularly [0174], lines 2-3 and 6).  Combination II would find the sustained release of “growth factor” from the inert porous solid taught by Parker et al., useful in Combination II’s efforts to “include[[s]] tissue culture scaffolds that will help grow the cells in a pseudo 3-D sense to substantially fill up the entire space of the chamber” (see Pant et al. 23:7-10, emphasis added).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al., in view of Pant et al., as applied to Claim 9 above, in further view of Phillips et al. (US-20120226218-A1, Sep. 6, 2012). 
Regarding Claim 11 – Combination II discloses the concentrator apparatus of Claim 9, and Combination II, in view of Parker et al., disclose wherein the scaffolding device comprises allograph tissue, autograph tissue, or xenograph tissue.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Combination II’s scaffolding device:
wherein the scaffolding device comprises allograph tissue, autograph tissue, or xenograph tissue,

since Phillips et al. discloses that it is known or traditional in the art of “tissue engineering,” which is Combination II’s field of endeavor, that when the tissue is to be used for tissue repair and regeneration:
. . . Such methods often include developing a scaffold that is seeded with cells in vitro or implanted and allowed to repopulate in vivo.  By decellularizing either xenographic or human based tissue (i.e. the disclosed allograph tissue) and repopulating it with the recipient’s own cells (the disclosed autograph tissue), a scaffold can be derived that, in theory, eliminates the need for immune-suppressant drugs and reduces the risk of graft rejection.  Such a scaffold consists of an extracellular matrix (ECM) that is not only rich in cell signaling components essential for cell adhesion, migration, proliferation, and differentiation, but also has a greater resistance to infection than synthetic materials. (See Phillips et al. [0010])

As such, at the time of the effective filing of the claimed invention, it would have been prima facie obvious to employ well known and effective tissue engineering methods in the same inventive field of endeavor.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al., in view of Pant et al., as applied to Claim 1 above, in further view of Moore et al. (US200501750515) (of record).  
Regarding Claim 20 – Combination II discloses the concentrator apparatus of Claim 1, but does not teach wherein the outer surface of the outside wall comprises attachment points for a centrifuge rotor, wherein the attachment points are in the form of notches, fingers, gear teeth, or cogs.
Moore discloses coupling a disc’s outer surface of the disc’s outside wall to a centrifuge rotor:
wherein the outer surface of the outside wall comprises attachment points for a centrifuge rotor, wherein the attachment points are in the form of notches, fingers, gear teeth, or cogs, i.e. fingers or gear teeth disclosed in Figure 7 (see Moore Title; Abstract; Figures 1-2 and 7, [0019]-[0020] and [0025]; and [0029]-[0039] for Figures 1-2, and [0063]-[0064] for Figure 7).
Moore further teaches, “Those skilled in the art will appreciate other physical interfaces that are suitable for securing block 104 (the disclosed disc) to spinning base 100 (the disclosed centrifuge rotor), but that also allow for easy manual installation and de-installation of block 104 by the user” (see Moore [0034], lines 12-16).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct Combination II's centrifuge rotor disc:
wherein the disc's outer surface of the outside wall comprises attachment points for a centrifuge rotor, wherein the attachment points are in the form of notches, fingers, gear teeth, or cogs,

as taught by Moore in Figure 7 (see above paragraph), since Moore states at [0034], lines 12-16, that besides those attachment points shown in Figure 7, “Those skilled in the art will appreciate other physical interfaces that are suitable for securing block 104 (the disclosed disc) to spinning base 100 (the disclosed centrifuge rotor), but that also allow for easy manual installation and de-installation of block 104 by the user.”
Response to Arguments
	Applicant’s arguments filed 12-09-2021 have been fully considered.  As noted above, some objections and rejections were withdrawn.  In particular, in view of the claim amendments and remarks, Examiner withdraws the 35 USC §103 rejections relating to the Novak reference.  The other §103 rejections employing Pant are maintained, with added obviousness rationales.  Examiner will address below the arguments found to be unpersuasive with respect to the current claims.
	With respect to Yao and Pant combined, Applicant refers to portions of col. 22 of Pant, where it states that the cells can grow over the pores.  Notably, this is an optional embodiment since Pant also states that “the cells can grow only on the bottom . . .and optionally on the top wall . . .”  Therefore, the cell growth need not grow over the apertures of Yao’s device to potentially clog the apertures (Yao, [0031]).  Additionally, in Pant, one can control the size of the pores such that cells can either pass through or be too large to pass through the pores (Pant, col. 22: 12-31).  This tends to contradict Applicant’s arguments that the cells will necessarily clog Yao’s apertures.  As such, Examiner respectfully disagrees with Applicant’s contention that the proposed modification will change the principle of operation of the primary reference or render it unsatisfactory for its intended purpose.
	Regarding claim 11, Applicant states that the instant claims do not require decellularized tissue but this argued aspect is not in the claims.  Further, there is motivation to combine since Phillips method is traditional.
	With respect to the amended claims, Examiner has added one or more additional rationales.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.  As such, Examiner believes the claims are not presently in condition for allowance.
Conclusion
There were prior Office actions in this application, issued by another examiner.  Although the claims are examined de novo herein, Examiner attempted to be as consistent as possible.  In this OA, certain prior art references of record are retained.  However, the current examiner may have interpreted the claims and such applied references differently than the prior examiner.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/